DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2021 has been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 13, 14, 19, 20, 22-25 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433).
Kaler et al. teach an assay comprising:
a microfluidic channel comprising a surface (flow through chamber with volume of 10 µL assembled on top of electrode area indicates a microfluidic channel, col. 3, lines 45-49; surface is glass substrate, col. 3, lines 40-42);
an first antigen associated with a portion of the microfluidic channel (latex particles covered with a Protein A antigen collected on surface between the electrodes, col. 2, lines 53-60);
a metal colloid associated with a second antibody (colloidal gold conjugated to anti-human IgG antibody, col. 20, lines 21-25); and
a metal precursor (silver enhancement treatment is the metal precursor, col. 3, lines 27-30; silver nucleation, col. 1, lines 54-60; silver enhancer reagent, col. 4, lines 58-60),
wherein the microchannel comprises a material that is transparent to light (the substrate of the channel is made of glass, which is a material transparent to light, col. 2, lines 48-50). 
Although Kaler et al. do not specifically teach the assay configured such that a result is determined optically, this limitation is drawn to a functional limitation of the assay device and does not impart any particular structural limitation on the claims.  The prior art does not need to disclose recited functional limitations and needs only to be capable of performing the claimed functional limitations.  In Kaler, the assay is 
Kaler et al. fail to teach the specifically claimed dimensions of the microfluidic channel.
Bryning et al. teach a straight fluidic channel (col. 11, lines 30-31) having a volume of between 1nL to 10 µL (col. 11, lines 17-18), which is the same volume taught by Kaler et al., and having a cross-sectional dimension of 1 µm to 400 µm, which falls within the recited range of less than 1 mm and the largest dimension perpendicular to flow of less than 1mm as required by claim 29, and a length between 5 cm to 30 cm, which yields a ratio of length to largest cross-section dimension of greater than 3:1 as recited by the instant claims (col. 11, lines 15-36), wherein the fluids are moved through the channel via a source of pressure (pump, col. 4, lines 27-46, as required by claim 28), in order to provide a fluidic channel for supporting a sample (col. 10, lines 60-64) and flowing the sample through the channel (col. 4, lines 27-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the dimensions for the fluidic channel in the device of Kaler et al., a cross-section dimension of 1 µm and 400 µm, wherein the largest dimension is less than 1mm, and a length of 5 cm to 30 cm which yields a ratio of length to largest cross-sectional dimension of greater than 3:1 and a 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Bryning are similarly drawn to fluidic channels having a volume of 10 µL. 
With respect to claims 13-14, Kaler et al. teach the metal colloid comprising a gold-conjugated antibody (colloidal gold conjugated to anti-human IgG antibody, col. 20, lines 21-25).
With respect to claim 19, Kaler et al. teach the assay further comprising a rinse solution (washing the sensor area, col. 3, lines 25-27; col. 3, line 67-col. 4, line 2).
With respect to claims 20, 22 and 25, the claims are drawn to functional limitations of the assay device and do not impart any particular structural limitations on the claims.  The prior art need not teach any recited functional limitations and needs only to be capable of performing the claimed functional limitations.  Regarding instant claims 20 and 25, Kaler teaches a fluidic channel through which solutions are flowed and therefore is considered capable of flowing the second antibody over the channel where the first antibody is associated and the metal precursor solution.  Regarding claim 22, Kaler et al. teach the assay determining whether a sample comprises an analyte (col. 4, lines 5-21).

With respect to claim 30, as detailed in the rejection under 35 USC 112b, the quantitative assay is interpreted as being an assay device providing a quantitative result.  A quantitative result is a functional limitation of the device and does not provide any structural limitations to the claims.  The prior art must only be capable of performing any recited functional limitations and does not need to teach the functional limitation itself.  The assay of Kaler in view of Bryning teach the required structural limitations of the assay and is therefore considered capable of providing a quantitative result.  Furthermore, Kaler teaches a quantitative reading of resistance between electrodes and is therefore considered a quantitative assay (col. 4, lines 5-19).  In the alternative interpretation, the assay being a quantitative assay device, this limitation also does not provide any further structural limitations to the claim.  The device taught by Kaler in view of Bryning teaches the same structural limitations as claimed and is therefore considered a quantitative assay device.

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, further in view of Schultz et al. (US 6,180,415).
Kaler et al. in view of Bryning et al. teach an assay comprising a metal precursor comprising a silver enhancement solution, but fail to specifically teach the silver enhancement being a silver salt solution comprising silver nitrate.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the metal precursor in the system of Kaler et al. in view of Bryning et al., silver nitrate as taught by Schultz et al. because Kaler et al. is generic with respect to the type of metal precursor that can be incorporated into the solution and one would be motivated to use the appropriate metal precursor for achieving silver enhancement with colloidal gold.

Claims 15-18 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, in view of Gallagher et al. (US 2003/0064507).
With respect to claims 16 and 18, Kaler et al. in view of Bryning et al. teach a microfluidic channel being a flow through chamber having a volume of 10 µL (Kaler) and having cross-sectional dimensions between 5 µm and 400 µm, but fail to teach the cross sectional dimensions of the channel being less than 100 microns microns and the metal colloid and metal precursor stored in the microfluidic device.
Gallagher et al. teach an assay comprising: a microfluidic device having a microfluidic channel having cross sectional dimensions of 2-50 microns (chamber is part of the channel, par. 91), which falls within the recited range of less than 100 microns and a thickness of less than 250 microns, as required by claim 27; a binding partner disposed on the surface of the channel (binding molecules attached to the substrate, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the dimensions of the microfluidic channel taught by Kaler et al. in view of Bryning et al., dimensions of 2-50 microns and storage of the reagents in the microfluidic device as taught by Gallagher et al., in order to provide a microfluidic channel that can be micromachined and advantageously used with binding sites (par. 69) and provide all reagents within the same device (par. 47).  Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 18 and 27 are for any particular purpose or solve any stated problem, and the prior art teaches that the width and thickness channel dimensions may be varied within 1 µm to 400 µm as taught by Byrning et al. depending on the desired channel volume.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Gallagher are similarly drawn to microfluidic flow through reaction chambers where a target analyte is bound and contacted with a colloidal gold particle.
Although Gallagher et al. do not specifically teach the metal colloid and metal precursor stored in the microfluidic device, Gallagher et al. do teach that necessary reagents are stored in the microfluidic device.  When combined with the teaching of Kaler et al., one having ordinary skill would recognize that the necessary reagents include the metal colloid and metal precursor.

With respect to claims 15 and 17, Kaler et al. in view of Bryning et al. teach that the multiple different sensors may be assembled, which would include a first sensor having a first surface and a second sensor having a second surface (col. 4, lines 26-32), but fail to teach a plurality of microfluidic channels having a plurality of surfaces, wherein the plurality of surfaces include a first binding partner disposed across the first surface and a second surface include a second binding partner disposed across the second surface, wherein the first and second surfaces are positioned in series with respect to one another.
Gallagher et al. teach a plurality of microfluidic flow-through reaction chambers (Fig. 16, par. 36), wherein each reaction chamber has a surface with an array of binding partners (par. 47), which includes a first surface including a first binding partner 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the assay of Kaler et al. in view of Bryning et al., a plurality of microfluidic channels and a plurality of surfaces including a first and second surface having respective first and second binding partners disposed thereon as taught by Gallagher et al., in order to provide multiplex detection.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Gallagher are similarly drawn to detection of target analyte binding to a surface of a microfluidic flow through reaction chamber and both references teach multiple sensors.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaler et al. (US 6,333,200) in view of Bryning et al. (US 6,537,433), as applied to claim 10, further in view of Flandre et al. (US 2005/0227373).
Kaler et al. in view of Bryning et al. teach an assay comprising an antigen associated with a portion of a microfluidic channel (Kaler), but fail to teach the antigen directly attached to the microfluidic channel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute for the immobilization of the first antigen to the substrate between the electrodes via a latex particle as taught by Kaler et al. in view of Bryning et al., direct immobilization of the first binding partner to the substrate between electrodes as taught by Flandre et al., in order to provide immobilization of the first binding molecule between electrodes without the need for additional structural components (par. 53).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Kaler and Flandre are similarly drawn to immobilization of binding partner specific for a target molecule between electrodes and detection of a metal colloid label that associates with the target molecule.

Response to Arguments
Applicant's amendments and arguments filed 3 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitation of: the assay configured for optical result determination arises to more than a functional limitation given the examples of assay structural features in the instant specification.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the pg. 13 lines 3-6, teach only the required structure for optical determination of a result being the microchannel made from a material transparent to light.  Therefore any structure having a microchannel made from a material transparent to light is considered to be configured to determine a result optically.
Applicant further argues that Kaler discloses that contemporary immunological tests are disadvantaged in that ambiguous optical readouts are associated with the tests and Kaler does not teach improvements that would result in unambiguous readouts.  Applicant further argues that the description of Kaler’s Fig. 5 stating that heavy darkening of the latex particles in the test indicates a high degree of silver deposition onto the attached nanoparticles would be considered an ambiguous result by the authors in the absence of the associated measurements of resistance between electrodes and/or the associated SEM observations provided by Kaler.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  The passage of Kaler argued by Applicant is drawn to disadvantages of optical results from latex agglunation assays and are not applied to the invention of Kaler since Kaler is not obtaining an optical result from latex agglutination.  Rather, the optical result obtained in Kaler is silver deposition on gold particles and is not considered relevant to optical results from latex agglutination.  It is maintained that Kaler teaches determination of an optical result by disclosing that 
In order to differentiate the configuration of the assay to perform optical determination of a result from the assay of Kaler, the claims must recite structural features that are related to the optical determination instead of a mere recitation of a functional limitation of the device that Kaler is also capable of performing.
	Applicant argues that Bryning cannot be combined with Kaler because Bryning does not cure the deficiencies of Kaler.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Bryning is not relied upon for teaching an assay capable of optically determining a result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641